Citation Nr: 1016118	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of malaria.


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 
1946.
This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the RO in Phoenix, Arizona.  A 
transcript of the hearing is of record.

The Board notes that the above issue was remanded by the 
Board in July 2009 for further evidentiary development.  As 
will be further explained below, this development having been 
achieved, the issue is now ready for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
residuals of malaria are related to his active duty service.


CONCLUSION OF LAW

Malaria and its residuals were incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for residuals of malaria is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008)) and the implementing regulations.

In July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board notes that the 
above stated issue was previously remanded in order for the 
RO to attempt to obtain copies of checks and prescription 
notification documents and private hospital records dated 
December 2005.  The July 2009 remand also ordered for the 
Veteran to have an examination addressing the etiology of his 
residuals of malaria.  The Board notes that the copies of the 
checks and prescription notification as well as the private 
hospital records were obtained.  Additionally, an examination 
was afforded.  The requested records having been obtained and 
requested examinations having been afforded, the issue now 
returns to the Board for appellate review.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).
Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that he suffered from malaria during 
active duty service that he contracted while serving in the 
South Pacific, Philippines Islands, on the island of Samar, 
and that he has continued to suffer from the residuals.  

The Veteran was afforded a Compensation and Pension (C&P) 
examination in December 2009.  The examination report notes 
that in 1946, the Veteran, while traveling on a bus, suddenly 
started having chills and shaking uncontrollably.  The 
Veteran stated that this continued for a few hours and then 
in a few days he was completely back to normal.  However, 
following this he started having semiannual recurrences, 
usually in the fall and spring, of episodes of chills, 
shaking, and fever.  He was never able to go to the doctor 
when these episodes were occurring, so he was never 
diagnosed.  However in December 2005, the Veteran, while in 
the hospital for another reason, suffered an episode and was 
afforded a malaria smear, which came back positive for 
malarial parasites, ring forms.  He was treated with quinine 
and primaquine and has been symptom free since that time.  
The December 2009 examiner, having reviewed the Veteran's 
file and medical treatment records opined that based on the 
Veteran's military exposure in the South Pacific, his 
symptoms dating from late in his period of service following 
his return from the South Pacific and no other exposure in 
the ensuing decades to areas where malaria is present, it is 
more likely than not that the Veteran contracted malaria 
while in service.  

The Board acknowledges that the there is no medical evidence 
of the Veteran having been diagnosed with residuals of 
malaria while in service, however the Veteran testified at 
his June 2009 travel board hearing that he suffered from an 
episode of chills, severe shaking and fever after his return 
from the South Pacific.  He further testified that this is 
the same symptomatology that he has suffered since that time, 
at least twice a year.  The Board notes that lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  See also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (confirming that, 
'in some cases, lay evidence will be competent and credible 
evidence of etiology').  The Board finds that the Veteran is 
competent to state that he suffered from chills, severe 
shaking, and fever while on active duty.

The Board further acknowledges that the Veteran has not 
suffered from any symptoms or residuals of malaria since 
treatment in December 2005, however, this does not negatively 
affect the Veteran's status in regards to having a current 
disability, as will be explained below.

In addressing the issue of current disability, the Board 
notes that in the case of a disability that existed at the 
time of the claim as well as during service, but has, during 
the pendency of the appeal, resolved itself, the disability 
can still be considered a current disability for the purposes 
of determining service connection according to McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the 
United States Court of Appeal for Veteran's Claims held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim...even though the disability resolves 
prior to the Secretary's adjudication of the claim" 
(emphasis added).  Under such circumstances, provided the 
resolved disability is related to service, a claimant would 
be entitled to consideration of staged ratings.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, the Veteran suffered from residuals of 
malaria while in service and continued to suffer from them 
periodically until he was treated with quinine in December 
2005.  The Veteran made his claim for service connection in 
December 2005.  According to McClain, the Veteran need only 
have a current diagnosis at the time of the claim or during 
the pendency of the appeal in order to have a current 
disability.  Therefore, the Board finds that the Veteran has 
a current disability for the purposes of determining service 
connection under McClain.  See supra.  

Having established that the Veteran has a current diagnosis 
and that there is evidence that the Veteran suffered from the 
same symptomatology while in service, the Board further notes 
that there is competent medical evidence that provides a 
nexus opinion between the Veteran's in-service symptomatology 
and current diagnosis.  As noted above, the December 2009 VA 
examiner opined that it is more likely than not that the 
Veteran contracted malaria while in service.  The Board finds 
that this establishes the necessary nexus between an in-
service occurrence and current disability.

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the Veteran has a current 
diagnosis for the purposes of service connection; suffered 
from symptomatology associated with the residuals of malaria, 
while in service; and there is a competent medical opinion, 
based on treatment of the Veteran and review of the records, 
of a nexus, or link, between his currently diagnosed 
residuals of malaria and his active military service.  The 
Board must therefore conclude that the Veteran's residuals of 
malaria were incurred in or aggravated by service.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim of service 
connection for residuals of malaria.  Additionally, the Board 
has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of malaria is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


